Citation Nr: 1752413	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  08-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disability of the right wrist, right hip, right knee, right ankle, and right foot, claimed to have been caused during a February 2004 VA examination.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

REMAND

The Veteran served on active duty from March 1961 to July 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 Regional Office (RO) decision.  In March 2011, the Veteran presented testimony relevant to the issues on appeal before the undersigned Veterans Law Judge at a Board hearing held at the Portland RO.  A transcript of the hearing is associated with the claims file and has been reviewed.  In March 2012, the Board remanded the matter for a VA examination by a physician who had not previously examined or treated the Veteran, and a medical opinion.  In March 2013, the Board again remanded the matter for further clarification of the medical opinion obtained.  The Board then denied the appeal in November 2013.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims.  In March 2016, the Court issued a memorandum decision, vacating the Board's November 2013 decision and remanding the matter for further evidentiary development and legal analysis.  In December 2016, the Board remanded the matter for further evidentiary development.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Court's decision, in October 2017, the Veteran submitted a VA Form 9 and a notice of disagreement.  With regard to his § 1151 claim, the Veteran cannot submit a notice of disagreement or appeal because the matter is already on appeal.

On that 2017 VA Form 9, the Veteran also claimed he had an appeal for his left foot, left ankle, both knees, rib trauma, whiplash, and a dental rating.  These issues are not on appeal and, the Board does not have jurisdiction over them.  The left knee and left foot and ankle were denied in a March 2013 Board decision that the Veteran did not appeal.  Reopening of the prior denials for rib trauma and whiplash were denied in a March 2012 Board decision that he did not appeal.  All these issues are therefore final, and he would need to submit a claim to reopen with new and material evidence.  As for dental trauma, the Veteran withdrew that claim at his 2011 Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The December 2016 remand directives instructed the RO to obtain VA examinations from an orthopedic physician to determine whether the Veteran's right wrist, hip, knee, ankle, and foot disabilities were caused or aggravated by the February 2004 VA examination.  As part of the opinion, the examiner was to "resolve and discuss the exact nature of the disability previously described as enthesopathy, whether it involves traction spurs, ligaments and tendons, or whether it represents spondyloarthritis in the Veteran's particular case."  The May 2017 VA examination and opinion diagnosed the Veteran with arthritis of the right wrist, hip, knee, and ankle, and diagnosed the Veteran with osteopenia of the right foot.  However, the opinion does not address whether the Veteran's previously diagnosed enthesopathy involved traction spurs, ligaments and tendons, or whether it represented spondyloarthritis or whether that previous diagnosis was related in any way to the 2004 examination.  Thus on remand, the RO should obtain an addendum VA medical opinion clarifying the nature of the disability previously described as enthesopathy.

In his October 2017 VA Form 9, the Veteran requested another hearing before the Board.  The Court has ruled that "a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim."  Cook v. Snyder, 28 Vet. App. 330, 346 (2017).  However, because the development requested prior to the Veteran's hearing request was not completed adequately, the hearing is deferred so that the Board may have the benefit of newly acquired evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outpatient and hospital treatment records from the VA Portland Healthcare System and all associated clinics from July 2017 to the present.

2. Only AFTER obtaining the records requested above, obtain an addendum VA medical opinion addressing the exact nature of the disability previously described as enthesopathy, whether it involves traction spurs, ligaments and tendons, or whether it represents spondyloarthritis in the Veteran's particular case.  

After identifying the nature of the enthesopathy, the examiner should describe whether there is any relationship, either through causation or aggravation, between that condition and the February 2004 VA examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  AFTER issuing a supplemental statement of the case, schedule the Veteran for a videoconference hearing before the Board.  To the extent possible, the second hearing should be conducted by the undersigned, so as to avoid duplication of efforts and further delay.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




